DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-5 and new claims 20-21) in the reply filed on November 30, 2021 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “offline computing device” in claim 1, which is equivalent to “device for offline computing”.
For examination purposes, the “offline computing device” has been interpreted as corresponding to one or more processors and hardware components (i.e. digital analog converter, function generator, etc.), as set forth in paragraph [0061] of the corresponding PG-Pub 2021/0370064, along with the corresponding algorithm/steps for performing the associated function as described throughout the specification, and equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Further, the term “about” (such as used in claim 5), has been defined by Applicant as encompassing a range of plus or minus ten percent above and below the value of the stated term (see paragraph [0116] of the corresponding instant PG-Pub).  The term “about” has therefore been interpreted as such.  

Claim Objections
Claims 1-2, 6, 9-10 and 12 are objected to because of the following informalities:  
n claim 1, in line 15, the word “target region” should be changed to – target regions---.
In claim 2, in line 2, the word “measure” should be changed to --- measures ---.
In claim 6, in line 3, the word –a --- should be inserted before the word “sleep”.  
In claim 9, in line 2 the word –a—should be inserted before the word “power”.
In claim 10, in line 2, it is suggested that the limitation – is performed – be inserted before the word “using”.  
In claim 12, in line 2, the word “NREM” should be changed to ---non-Rapid Eye Movement (NREM) ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
With regards to claim 10, in lines 3-5, the limitation “estimating a maximum angle from each of the one or more ultrasound transducer arrays to a maximum lateral steering angle and minimum lateral steering angle of the one or more specific regions of the brain” is recited.  However, though the specification does disclose an algorithm/steps for computing a maximum angle relative to most posterior and anterior portion of the thalamus (i.e. by marking the anterior commissure as a control point in an MR image, etc.,) (see paragraph [0079] of the corresponding instant PG-Pub), the specification does not provide sufficient description (i.e. steps/algorithm) for estimating a maximum angle from each of the one or more ultrasound transducer arrays “to a maximum lateral steering angle and minimum lateral steering angle of the one or more specific regions of the brain”.  Specifically, there is no description of how a maximum or minimum lateral steering angle “of the one or more specific regions of the brain” is determined (i.e. how do you find/determine a maximum or minimum “lateral steering angle” of regions of the brain?) and thus there is insufficient description for the estimating step.  See MPEP 2161.01, Section I..  The claim therefore fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, in lines 4-5, the limitation “each of the one or more ultrasound transducer arrays comprising one or more ultrasound-emitting elements” is recited.  The limitation therefore sets forth that an ultrasound transducer array may comprise one ultrasound-emitting element.  However, by definition, an “array” is a collection of a plurality of elements and therefore the claim is indefinite as it is unclear as to how an ultrasound transducer array may comprise only one ultrasound-emitting elements.  For examination purposes, Examiner assumes that Applicant intended to set forth that the ultrasound transducer array comprises a plurality of ultrasound-emitting elements.  Claim 20 is similarly rejected (see claim 20, lines 4-5).  
With regards to claim 1, in lines 16-17, the limitation “position one or more ultrasound-emitting elements…” is recited.  It is unclear as to whether the “one or more ultrasound-emitting elements” are referring to the same elements set forth in line 5 of claim 1, or referring to different elements.  Note this further creates confusion for the reference to “the one or more ultrasound-emitting elements” set forth in line 19 of claim 1 (i.e. which set of the elements is this recitation referring to?).  For examination purposes, Examiner assumes that is referring to either the same or different elements. 
With regards to claim 1, in line 21, the limitation “ultrasound emissions” is recited. It is unclear as to whether the “ultrasound emissions” is referring to the same 
With regards to claim 1, in line 28, the limitation “ultrasound emissions” is recited. It is unclear as to whether the “ultrasound emissions” is referring to the same “ultrasound emissions” set forth in line 18 of claim 1, in line 21 or claim 1, or referring to different ultrasound emissions.  For examination purposes, Examiner assumes that all recitations of ultrasound emissions is referring to the same emissions.  
With regards to claim 2, in lines 1-2, it is unclear as to whether the “one or more EEG electrodes” are referring to the same “one or more EEG electrodes” set forth in line 4 of claim 1 or referring to different electrodes.  Claim 3 (see lines 1-2) is similarly rejected.  For examination purposes, Examiner assumes the former.  
Claim 6 recites the limitation "the real-time information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, Examiner assumes Applicant is referring to the “real-time data” set forth in line 26 of claim 1.  
With regards to claim 7, in line 2, it is unclear as to whether the “ultrasound-emitting element” is referring to one of the “one or more ultrasound-emitting elements” set forth in line 5 of claim 1, or referring to a different element.  For examination purposes, Examiner assumes the former.  
Claim 8 recites the limitation "the ultrasound stimulation targeting" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the one or more specific regions of the brain" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 10, in lines 3-5, the limitation “estimating a maximum angle from each of the one or more ultrasound transducer arrays to a maximum lateral steering angle and minimum lateral steering angle of the one or more specific regions of the brain” is recited.  The limitation therefore sets forth that regions of the brain are associated with a steering angle.  However, though signal transmissions, such as ultrasound wave transmission/emissions are associated with steering of a beam and thus associated with a steering angle, it is unclear as to how a brain region (or any anatomical region) is associated with a steering angle (i.e. how can a brain region, which does not have a beam or signal that can be steered, have a steering angle?), thus rendering the claim indefinite.  It is noted that the specification fails to provide a description as to how the brain regions have a steering angle.  
With regards to claim 11, in line 2, the limitation “ultrasound emissions” is recited. It is unclear as to whether the “ultrasound emissions” is referring to the same “ultrasound emissions” set forth in line 18 of claim 1, in line 21 or claim 1, or referring to different ultrasound emissions.  For examination purposes, Examiner assumes that all recitations of ultrasound emissions is referring to the same emissions.  

Claim 20 recites the limitation "the ultrasound transmission" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the one or more transducers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the one" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-9, 11-12, 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US Pub No. 2020/0139113) in view of Vortman et al. (US Pub No. 2021/0170204).
With regards to claim 1, Shin et al. disclose a neuromodulation system comprising:
a neuromodulation device (100) including a wearable device housing (i.e. 610), one or more EEG electrodes (i.e. 620) for analyzing brain function in real time, one or more EEG signal amplifiers (i.e. paragraphs [0101], [0110], referring to amplification is performed in the analog chip in the processor, wherein amplifiers would inherently be required for the amplification) coupled to the one or more EEG electrodes, and one or more ultrasound transducer arrays (i.e. 630), each of the one or more ultrasound transducer arrays comprising one or more ultrasound-emitting elements (paragraphs [0057]-[0060], [0098], referring to the brain-stimulating device (100) which includes a cap (610), an electrode array (620) and an ultrasonic generator array (630); paragraphs [0101], [0109]-[0110]; Figures 1, 5-6 and 8) and
a stimulation control computing environment comprising a stimulation control unit (130, 340) and an offline computing device, the stimulation control unit comprising at least one processor (i.e. 640) coupled to the one or more ultrasound transducer arrays, and configured with one or more data processing functions to deliver ultrasound emission to one or more brain regions including at least a portion of a thalamus(paragraphs [0072]-[0074], referring to the stimulation including ultrasonic wave stimulation, wherein the stimulation may be applied to the “entire brain”, which 
	an online algorithmic stimulation application element (320, 330, 340, 350, 360, paragraphs [0083]-[0089]) configured to:
	dynamically administer the ultrasound emissions to one or more target regions for a specified period of time (paragraphs [0060], [0062]-[0063], [0067], [0072]-[0073], referring to the stimulation being applied during certain time periods; paragraph [0100], referring to emitting ultrasonic waves towards the brain; Figures 1, 3, 6 and 8),
	process real-time data acquired by the one or more EEG electrodes to detect a phase of slow waves spectral components (paragraphs [0059]-[0061], [0084]-[0086], [0089], referring to the measurement of a scalp EEG, and determining the generation of slow oscillation in the EEG signal and referring to the sleep state determination unit (360) which may determine whether or not the sleep state is a slow wave sleep state based on the frequency of generation of the slow oscillation; paragraphs [0048]-[0049], [0060], [0064], [0084], referring to the “slow oscillation” referring to an EEG generated during slow wave sleep and may have a frequency (i.e. spectral component) of about 1Hz or less; Figures 1, 3), 
	deliver ultrasound emissions to the one or more target regions during a certain slow wave phase range based on the detected phase of the slow waves spectral 
	With regards to claim 20, Shin et al. disclose a neuromodulation system comprising:
a neuromodulation device (100) including a wearable device housing (i.e. 610), one or more EEG electrodes (i.e. 620) for analyzing brain function in real time, one or more EEG signal amplifiers (i.e. paragraphs [0101], [0110], referring to amplification is performed in the analog chip in the processor, wherein amplifiers would inherently be required for the amplification) coupled to the one or more EEG electrodes, and one or more ultrasound transducer arrays (i.e. 630), each of the one or more ultrasound transducer arrays comprising one or more ultrasound-emitting elements (paragraphs [0057]-[0060], [0098], referring to the brain-stimulating device (100) which includes a cap (610), an electrode array (620) and an ultrasonic generator array (630); paragraphs [0101], [0109]-[0110]; Figures 1, 5-6 and 8) and
at least one processor (i.e. 640) coupled to the one or more ultrasound transducer arrays, the at least one processor configured to 
control ultrasound emissions from the one or more transducer arrays to focus the ultrasound transmission to at least a portion of a thalamus for a specified period of time (paragraphs [0072]-[0074], referring to the stimulation including ultrasonic wave stimulation, wherein the stimulation may be applied to the “entire brain”, which would 
the at least one processor configured to process real-time data acquired by the one or more EEG electrodes to detect a phase of slow waves spectral components ((paragraphs [0059]-[0061], [0084]-[0086], [0089], referring to the measurement of a scalp EEG, and determining the generation of slow oscillation in the EEG signal and referring to the sleep state determination unit (360) which may determine whether or not the sleep state is a slow wave sleep state based on the frequency of generation of the slow oscillation; paragraphs [0048]-[0049], [0060], [0064], [0084], referring to the “slow oscillation” referring to an EEG generated during slow wave sleep and may have a frequency (i.e. spectral component) of about 1Hz or less; Figures 1, 3), 
the at least one processor further configured to control a timing of the ultrasound emissions based on the detected phase of the slow waves spectral components such that the ultrasound emissions are delivered to the portion of the thalamus during a certain slow wave phase range (paragraphs [0062]-[0065], [0087]-[0088], referring to applying the stimulation to the brain in response to the generation of the slow oscillation; paragraph [0089], referring to the sleep state determination unit (360) turning on the stimulation unit (300) when the determined sleep state is the slow wave sleep; paragraph [0100], referring to emitting ultrasonic waves toward the brain; Figures 1, 3, 6 and 8).

	Further, with regards to claim 20, Shin et al. do not specifically disclose that the ultrasound emissions from the one or more transducer arrays are controlled by controlling phase offsets of the ultrasound emissions.  
	 Vortman et al. disclose system and methods for measuring focusing properties of ultrasound beams for ultrasound therapy and, based thereon, adjusting parameters of the ultrasound in order to optimize focusing properties (Abstract; paragraph [0002]).  Prior to treatment, an MRI apparatus or other imaging devices are activated to acquire anatomic characteristics and/or material characteristics of the patient’s skull, wherein a patient-specific 3D skull replica (402) may be created based on the acquired anatomic/material characteristics (paragraph [0049], Figure 4B, note that brain image data (i.e. MRI data) is used to identify one or more parameters (i.e. anatomic/material 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stimulation control computing environment of Shin et al. further comprise an offline computing device, wherein the one or more data processing functions include an offline algorithmic mapping element configured to use brain image data to identify one or more parameters representing the one or more brain regions, identify one or more target region of the one or more brain regions, position one or more ultrasound-emitting elements relative the one or more target region, and perform one or more acoustic simulations of ultrasound emissions for at least a subset of the one or more ultrasound-emitting elements to determine phase offsets for the subset of the one or more ultrasound-emitting elements, thereby focusing 
	With regards to claim 2, Shin et al. disclose that the one or more EEG electrodes detects and measures alpha waves, theta waves, delta waves, sleep spindles, K complexes, or any combination thereof (paragraphs [0007]-[0008], [0048], [0053]-[0054], [0060], referring to detection of sleep spindles; paragraphs [0003]-[0004], referring to detection of brainwaves using EEG, the brain waves including delta, theta, alpha, beta, gamma waves).
	With regards to claim 3, Shin et al. disclose that the one or more EEG electrodes have a sensitivity to detect and measure at least 0.1 Hz (paragraph [0060], referring to using EEG to detect slow oscillation, which is known to have a frequency of 1Hz or less, wherein such a range includes a detection of at least 0.1 Hz; paragraph [0084], referring to the filter receiving an input of an EEG signal being a bandpass filter with a lower cutoff frequency being within a range from 0.02 to 0.5 Hz and the upper cutoff frequency thereof being within a range from 2-8Hz, and therefore a 0.1Hz frequency can be detected).
	With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 1. Further, though the above combined references do not 
	With regards to claim 7, Vortman et al. disclose that the stimulation control unit adjusts ultrasound-emitting element power based on estimated acoustic attenuation processed from cranial anatomy (i.e. skull anatomy)  and/or bone density (paragraph [0009], [0050], referring to the ultrasound focusing properties including acoustic power); paragraph [0049], referring to the image data being used to adjust the power being based on anatomic characteristics, including density, of the skull/bone).
	With regards to claim 8, Vortman et al. disclose that the ultrasound stimulation targeting by the stimulation control unit includes determining acoustic impedance and determining a beam steering parameter (i.e. transmission phases and amplitude apodization from the transducer regions, etc.) using ultrasound generated data (paragraph [0057], referring to optimizing the ultrasound frequency including measuring the acoustic pressure using the forming intensity=P^2/Z, where Z = acoustic impedance, and thus determination of acoustic impedance is required; paragraphs [0003], [0050]-[0051], referring to adjusting the ultrasound parameter values based on the determined relative energy contributions so as to improve the focusing properties at the target region (101, avoid damage to non-target tissue and/or shape the acoustic beam at the 
	With regards to claim 9, Vortman et al. disclose that the beam steering parameter determination optimizes power distribution ratio between the point relative to the one or more target regions and off-target regions across different steering angles of the ultrasound emitting elements (paragraph [0051], referring to analyzing the relative amplitudes of the reflected acoustic signals received at different regions of the transducer in order to determine the relative contributions of the energy at the target region (101) from the respective regions of the transducer, wherein the controller may then adjust the ultrasound parameter values based on the determined relative energy contributions so as to improve the focusing properties at the target region, wherein, for example, if the amplitudes of the acoustic signals received at the transducer regions (502, 504) are larger than those received at the transducer regions (506, 508), the transducer regions 502, 504 is contributing more energy at the target region 101 than the transducer regions 506, 508, and thus the controller increases the energy (i.e. power) emitted from transducer regions 506, 508 to compensate for the energy lost along the beam paths to the target 101, and thus a power distribution ratio between a point relative to one or more target regions and off-target regions across different steering angles/paths of the ultrasound emitting elements is optimized; Figure 5).  
	With regards to claim 11, Shin et al. disclose that the stimulation control unit delivers ultrasound emissions during one or more specific sleep stages (i.e. slow wave sleep state during the non-rapid eye movement (NREM) sleep period) (paragraphs [0007], [0060], [0071]).

	With regards to claim 15, Shin et al. disclose that the stimulation control unit optimizes spatial, temporal, and/or intensity of ultrasound emissions based on a current slow wave amplitude reading relative to a baseline (i.e. threshold) slow wave amplitude reading (paragraph [0061], referring to a slow oscillation being determined by comparing the EEG signal (i.e. current slow wave amplitude reading) relative to a threshold (i.e. baseline slow wave amplitude reading); paragraph [0062], referring to the stimulation being applied in response to generation of the slow oscillation, and thus a temporal of ultrasound emissions is optimized by the comparison of the current reading to the baseline/threshold reading).  
	With regards to claim 21, Shin et al. disclose that the at least one processor is further configured to identify a sleep stage (i.e. slow wave sleep state during the non-rapid eye movement (NREM) sleep period) based on the real-time data acquired by the one or more EEG electrodes (paragraphs [0007], [0060]-[0061], [0071]) and to control the one or more transducers to deliver the ultrasound emissions to the portion of the thalamus in response to identification of the sleep stage by the one at least one processor (paragraph [0062], [0071]-[0073], referring to applying the stimulation in response to the generation of the slow oscillation and during the slow wave sleep state during NREM sleep period).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. as applied to claim 1 above, and further in view of Konofagou et al. (US Pub No. 2016/0242648).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 1.  However, though Shin et al. does disclose that the one or more ultrasound transducer arrays produce an ultrasound frequency from the ultrasound-emitting elements for providing focused ultrasound stimulation to at least a partial brain region (paragraph [0074]), they do not specifically disclose that the ultrasound frequency is between about 500 kHz to about 1MHz.
Konofagou et al. disclose techniques for non-invasive brain stimulation using focused ultrasound, wherein the one or more ultrasound parameters can include a frequency from about 0.1 MHz to about 5 MHz (Abstract; paragraphs [0007], [0009]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the ultrasound frequency for providing non-invasive brain stimulation of the above combined references with an ultrasound frequency of between about 500 MHz to about 1 MHz, as taught by Konofagou et al., as the substitution of one known ultrasound frequency for brain stimulation for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable since effective brain stimulation would be expected.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. as applied to claim 1 above, and further in view of Brown et al. (US Pub No. 2014/0187973).
With regards to claim 6, as discussed above, the above combined references meet the limitations of claim 1.  However, though Shin et al. do disclose that the real-time information processed by the stimulation control unit includes processing of the EEG signal to identify sleep stage (paragraph [0089]), they do not specifically disclose that the real-time information processed by the stimulation control unit includes brainwave power spectral distribution and brainwave spectral amplitude to identify the sleep stage.  
Brown et al. disclose a method and system for determining the state of a patient’s brain, wherein EEG waveforms in the time domain have a spectrum and can be translated into a spectrogram (Abstract; paragraphs [0029]-[0030]).  Spectral analysis of the EEG recordings yields power spectrum and phase-amplitude (i.e. brainwave spectral amplitude) coupling information which may be complementary sources of information about brain dynamics (paragraphs [0047]-[0049], [0058]).  The combination of both measures may reveal greater structure than either analysis alone (paragraphs [0058], [0094]-[0095]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the real-time information processed by the stimulation control unit includes brainwave power spectral distribution and brainwave spectral amplitude to identify sleep stage, as taught by Brown et al., in order .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. as applied to claim 11 above, and further in view of Heeger et al. (US Pub No. 2018/0014784).
With regards to claim 13, as discussed above, the above combined references meet the limitations of claim 11. However, they do not specifically disclose that the stimulation control unit classifies the one or more specific sleep stages using a gradient boosted decision tree machine learning algorithm.
Heeger et al. disclose improved system and method for the acquisition and analysis of physiological data, such as EEG data, to provide further insight to the person’s health and/or behavior (Abstract; paragraph [0006]).  A processing arrangement performs processing of the EEG signals, such as performing pattern recognition and pattern classification operations to recognize or identify various physiological states, such as different stages of sleep (paragraphs [0052], [0056]).  The pattern recognition operations may include classification trees (i.e. decision trees), gradient boosting and machine learning, etc.. (paragraph [0056]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stimulation control unit of the above combined references classify the one or more specific sleep stages using a gradient boosted decision tree machine learning algorithm, as taught by Heeger et al., in order to .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. in view of Vortman et al. as applied to claim 1 above, and further in view of Kabrams et al. (US Pub No. 2020/0188697).
	With regards to claim 14, as discussed above, the above combined references meet the limitations of claim 1.  Further, Shin et al. disclose that their stimulation control unit further comprises providing sleep stage prediction and regulating ultrasound emissions (paragraphs [0079], [0089], [0098]-[0100]).
	However, they do not specifically disclose that a deep learning model is used for the sleep stage prediction or that a deep learning model is used for regulating the ultrasound emissions.
	Kabrams et al. disclose a device wearable by a person which includes an EEG sensor configured to detect a signal from the brain of the person and a transducer configured to apply to the brain an acoustic signal (Abstract).  The wearable device may provide ECG signals detected form the brain to a deep learning network to track sleep patterns of the person and the deep learning network may be used to predict the next symptom for the person (Abstract; paragraph [0148]).  A machine learning algorithm that senses the brain state may be connected to a beam steering algorithm to make closed-loop systems, including a deep learning network (paragraphs [0157], [0167]).  These machine learning algorithms may perform several tasks, including outputting a location to aim the stimulating ultrasound beam (paragraphs [0157], [0167]).  Deep 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the sleep stage prediction and the regulation of ultrasound emissions of the above combined references be performed using deep learning models, as taught by Kabrams et al., in order to provide an alternative technique for performing the prediction and regulation and to be able to predict one or more symptoms of a neurological disorder (Abstract; paragraph [0190]).  

Examiner’s Note
With regards to claim 10, it is noted that, though the claim is rejected under 35 USC 112(a) and 112(b), the claim is not rejected under prior art as the prior art does not teach or suggest that the beam steering parameter determination is performed using a modeling simulation of maximum lateral steering angles by estimating a maximum angle from each of the one or more ultrasound transducer arrays to a maximum lateral steering angle and minimum lateral steering angle of the one or more specific regions of the brain.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanter et al. (US Pub No. 2018/0192990) disclose simulating the propagation of an ultrasonic wave through an aberrating barrier from a three-dimensional model for 
De Zambotti et al. (US Pub No. 2020/0222699) disclose methods and apparatuses used for slow wave activity optimization, wherein sleep stages are classified by processing EEG signals (Abstract; , pargraphs [0012], [0029], [0059]-[0060]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793